Citation Nr: 1615738	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure and total disability based on individual unemployability (TDIU).

In a September 2015 rating decision, the RO granted TDIU.  The grant of TDIU constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the effective date assigned; thus, this matter is not in appellate status.  Grantham, 114 F. 3d at 1158.


FINDING OF FACT

In April 2016, the Board received a statement from the Veteran expressing his desire to withdraw his appeal as to the issue of entitlement to service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In a letter submitted in April 2016, prior to the issuance of a decision by the Board, the Veteran stated that he wished to "withdraw [his] claim for service connection for acute and subacute peripheral neuropathy currently before the Board," because he "no longer wish[ed] to pursue [his] appeal."  This was done in writing.  Upon review of the claims file, the Board finds that the only claim currently on appeal is entitlement to service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure.

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim for entitlement to service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to service connection for acute and subacute peripheral neuropathy secondary to herbicide exposure is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


